FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                              Feb 04 2013, 9:22 am
any court except for the purpose of
establishing the defense of res judicata,                                  CLERK
collateral estoppel, or the law of the case.                             of the supreme court,
                                                                         court of appeals and
                                                                                tax court




ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                          GREGORY F. ZOELLER
Oldenburg, Indiana                                          Attorney General of Indiana

                                                            MICHAEL GENE WORDEN
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA



ELIGAH THOMAS,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )   No. 49A02-1207-CR-528
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Deborah J. Shook, Judge Pro Tempore
                             Cause No. 49F08-1111-CM-78139


                                         February 4, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                               Case Summary

          After a bench trial, Eligah Thomas (“Thomas”) was convicted of four counts of

Battery1 and one count of Resisting Law Enforcement2, both as Class A misdemeanors. He

now appeals his convictions.

          We affirm.

                                                     Issues

          Whether there is sufficient evidence to support Thomas’s convictions where Thomas

contends that:

               1. He had a defense to criminal charges based upon a statutory right to
                  refuse medication;

               2. The State did not produce sufficient evidence to overcome his claim of
                  self-defense; and

               3. Police officers were not engaged in the execution of their official
                  duties.


                                      Facts and Procedural History

          On November 2, 2011, Thomas was an in-patient of the Wishard Memorial Hospital

psychiatric ward (“Wishard”) in Indianapolis, where he would eventually be diagnosed with

schizophrenia. Thomas had been placed in treatment as part of a seventy-two-hour

emergency detention for diagnosis. That evening, medical staff at Wishard attempted to

administer an injectable medication to Thomas; Thomas, however, refused to permit nurses

to inject the medication.

1
    Ind. Code § 35-42-2-1.
2
    I.C. § 35-44-3-3 (West 2012) (recodified at I.C. § 35-44.1-3-1, effective July 1, 2012).

                                                        2
       As a result of Thomas’s noncompliance, Wishard medical staff contacted Marion

County Special Deputy Sheriff William Snyder (“Deputy Snyder”), who was among the

police officers assigned to Wishard to provide law enforcement services and to assist hospital

staff with their duties when called. Deputy Snyder was accompanied that night by his

supervisor, Lieutenant Travis Steele (“Lieutenant Steele”).

       Deputy Snyder and Lieutenant Steele responded to the medical staff’s call and found

Thomas in the hallway in front of his hospital room. Wishard staff urged Thomas to return to

his room to receive an injected medication. Thomas eventually turned to enter his room, but

continued to eye the deputies warily. Thomas refused to accept the medication, however, and

told Deputy Snyder and Lieutenant Steele that they were “going to need more help.” (Tr. at

7.) Deputy Snyder and Lieutenant Steele then called for assistance. Three additional

deputies arrived to assist them; among them were Deputies Shemara Russell (“Deputy

Russell”) and Christopher Myers (“Deputy Myers”).

       The five deputies instructed Thomas to lie down and permit medical staff to

administer the injection, but Thomas continued to refuse. Deputy Snyder explained to

Thomas that if he refused, the deputies would force him to comply because the medication

had been ordered by his doctor and he was in emergency detention, and thus could not refuse

medication. Thomas continued to refuse, and the deputies began to move toward him to

permit medical staff to administer the injection.

       As the deputies advanced, Thomas assumed a fighting stance and struck Deputy

Snyder across the face with an elbow, knocking off Deputy Snyder’s glasses. Thomas also


                                              3
grabbed Deputy Russell’s belt and removed a tactical baton from its holder. Deputy Snyder

used a Taser to attempt to subdue Thomas, but Thomas continued to fight, eventually kicking

Lieutenant Steele and Deputies Russell and Myers, and knocking the Taser from Deputy

Snyder’s hand.

       Deputy Myers eventually placed handcuffs on one of Thomas’s wrists and the

deputies were able to force Thomas onto the floor in a prone position. Thomas continued to

resist with his other wrist pinned beneath his body. Eventually, the deputies wrested

Thomas’s other hand from under his body and handcuffed him, allowing Wishard staff to

administer the injection.

       Once Thomas was subdued and his medication was administered, medical staff

retrieved a wheelchair and the deputies took Thomas into custody. At the end of the

encounter, Deputy Myers had a bleeding laceration on one of his arms. Thomas had bitten

Deputy Russell during the fight. Deputy Snyder was also injured; as a result of the fight with

Thomas, Deputy Snyder ruptured three discs in his back, suffered a fractured vertebra, and

required ongoing pain management.

       On November 2, 2011, Thomas was charged with four counts of Battery—one count

each for striking Lieutenant Steele and Deputies Snyder, Russell, and Myers—and one count

of Resisting Law Enforcement, all as Class A misdemeanors.

       On June 6, 2012, a bench trial was conducted, at the conclusion of which the court

found Thomas guilty as charged as to all five counts. Consequently, the trial court sentenced

Thomas to one year of imprisonment for each offense, with the sentences run concurrently


                                              4
and credit time for twenty-one days already served. The court suspended the remainder of

the sentence to non-reporting probation with eight months’ mental health treatment.

       This appeal ensued.

                                  Discussion and Decision

                                     Standard of Review

       After a bench trial, Thomas contends that there was insufficient evidence to sustain his

convictions for Battery and Resisting Law Enforcement. Our standard of review on a claim

of insufficient evidence after a bench trial is well-settled.

       This court will not reweigh the evidence or assess the credibility of witnesses.
       Cox v. State, 774 N.E.2d 1025, 1028 (Ind. Ct. App. 2002). Only the evidence
       most favorable to the judgment, together with all reasonable inferences that
       can be drawn therefrom will be considered. Id. If a reasonable trier of fact
       could have found the defendant guilty based on the probative evidence and
       reasonable inferences drawn therefrom, then a conviction will be affirmed. Id.
       at 1028-29.

Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007).

       Here, Thomas was charged with four counts of Battery and one count of Resisting

Law Enforcement, all as Class A misdemeanors. To convict Thomas of each count of

Battery, as charged, the State was required to prove beyond a reasonable doubt that he

knowingly or intentionally touched each of the four sheriff’s deputies—Lieutenant Steele and

Deputies Snyder, Russell, and Myers—in a rude, insolent, or angry manner, and that each of

the deputies was engaged in the execution of his or her official duty. App. at 25-28; I.C. §

35-42-2-1(a). To convict Thomas of Resisting Law Enforcement, as charged, the State was

required to prove beyond a reasonable doubt that Thomas knowingly and forcibly resisted,


                                               5
obstructed, or interfered with Deputy Snyder while he was lawfully engaged in the execution

of his duties. App. at 29; I.C. § 35-44-3-3(a) (West 2012) (recodified at I.C. § 35-44.1-3-1,

effective July 1, 2012).

       Thomas advances several bases upon which he challenges his convictions for

insufficient evidence; we address each in turn.

                             Statutory Right to Refuse Medication

       Thomas first argues that he had a statutory right to refuse the administration of

medication by Wishard medical staff, the deputies’ conduct in forcing his compliance with

the staff was a violation of that right, and thus we must reverse his conviction. Thomas

directs us to Indiana Code section 12-27-5-2, which provides:

       (a)       An involuntary patient who wants to refuse to submit to treatment or a
             habilitation program may petition the committing court or hearing officer
             for consideration of the treatment or program.

       (b)      In the absence of a petition made under subsection (a), the service
             provider may proceed with the proposed treatment or habilitation program.

       Where an individual placed in emergency detention, as Thomas was, wishes to

challenge the provision of treatment, the State must prove by clear and convincing evidence

that (1) a current and individual medical assessment of his needs had been made; (2) this

assessment resulted in the honest belief of medical professionals that his continued care

would be of substantial benefit to treating his medical conditions; and (3) the probable

benefits of the care outweighed any risk of harm to him. See In re the Mental Commitment

of M.P., 510 N.E.2d 645, 647 (Ind. 1987). Thomas argues that the State failed to carry its

burden at his criminal trial. Thus, Thomas argues, he had a statutory right to refuse treatment

                                               6
and to resist the efforts of law enforcement officers to assist Wishard medical staff in

administering medication.

       Thomas is correct that the State did not produce evidence as required by M.P., but that

case is inapposite here. The standard provided in M.P. relates to the standard by which a

court reviews a petition challenging treatment during involuntary commitment to care under

Subsection 12-27-5-2(a). The State introduced testimony at trial from Deputy Snyder that

Thomas was subject to emergency detention in Wishard’s psychiatric ward, and therefore had

no right to refuse medication. Thomas did not object to this testimony or produce any

evidence to the contrary. There is no evidence that Thomas filed a petition under Subsection

12-27-5-2(a) at any point and, absent such a petition, Subsection 12-27-5-2(b) permits a

medical provider to proceed with treatment. Further, Thomas does not direct us toward any

other authority that might give rise to such a right—let alone that a statutory right to refuse

treatment serves to privilege the acts of Battery and Resisting Law Enforcement.

       There is no evidence that Thomas had any statutory right to refuse treatment under

Section 12-27-5-2, and thus we cannot conclude that the trial court erred when it found him

guilty of Battery and Resisting Law Enforcement under the theory Thomas now advances.

                                        Self-Defense

       Thomas next argues that his battery of the four deputies was privileged conduct under

a theory of self-defense, and that the State failed to present sufficient evidence to rebut his

claim of self-defense. “A valid claim of self-defense is legal justification for an otherwise

criminal act.” Green v. State, 870 N.E.2d 560, 564 (Ind. Ct. App. 2007), vacated on trans.,


                                              7
878 N.E.2d 215 (Ind. 2007), trans. vacated and opinion reinstated, 877 N.E.2d 467 (Ind.

2007). Our statutes define self-defense:

       A person is justified in using reasonable force against any other person to
       protect the person or a third person from what the person reasonably believes
       to be the imminent use of unlawful force. However, a person:

       (1) is justified in using deadly force; and

       (2) does not have a duty to retreat;

       if the person reasonably believes that that force is necessary to prevent serious
       bodily injury to the person or a third person or the commission of a forcible
       felony. No person in this state shall be placed in legal jeopardy of any kind
       whatsoever for protecting the person or a third person by reasonable means
       necessary.

I.C. § 35-41-3-2(c). A person may use reasonable force against a public servant “if the

person reasonably believes the force is necessary to protect the person … from what the

person reasonably believes to be the imminent use of unlawful force.” I.C. § 35-41-3-2(i)(1).

Subsection (i) notwithstanding, “using force against a public servant” is not justified if “the

person provokes action by the public servant with intent to cause bodily injury to the public

servant” or “the person has entered into combat with the public servant or is the initial

aggressor, unless the person withdraws from the encounter and communicates … the intent to

do so and the public servant nevertheless continues or threatens to continue unlawful action.”

I.C. §§ 35-41-3-2(j)(2) & (3).

       “When a defendant raises the claim of self-defense, he is required to show three facts:

1) he was in a place where he had a right to be; 2) he acted without fault; and 3) he had a

reasonable fear of death or great bodily harm.” Wallace v. State, 725 N.E.2d 837, 840 (Ind.



                                              8
2000). We use the same standard of review upon an appeal from a claim concerning the

sufficiency of evidence to rebut a claim of self-defense as for any other sufficiency of the

evidence claim. Id.

       Here, the evidence that favors the judgment was sufficient to rebut Thomas’s claim of

self-defense. Deputy Snyder testified that when he and Lieutenant Steele arrived in the

hallway outside Thomas’s hospital room at Wishard, Thomas was actively refusing to return

to his room and accept medication. After hospital staff persuaded Thomas to return to his

room, Thomas walked into the room while casting glances at Deputy Snyder and Lieutenant

Steele. When the two deputies entered Thomas’s room, he “just took a stance … folded his

arms in front … told us that we were going to need more help” and told the deputies that “it

would be on if we tried to touch him.” (Tr. at 7.) After additional deputies arrived, Thomas

“said he wasn’t going to take it,” (Tr. at 8) and as the deputies moved closer took a “fighting

stance” and struck Deputy Snyder across the nose with an elbow. (Tr. at 9.)

       The evidence favorable to the verdict thus indicates that Thomas neither acted without

fault nor acted with a reasonable fear of death or bodily harm. See Wallace, 725 N.E.2d at

840. To the extent Thomas argues otherwise, he directs us to evidence unfavorable to the

judgment and seeks that we reweigh evidence, which we cannot do. See Sargent, 875 N.E.2d

at 767. We therefore conclude that there was sufficient evidence to overcome Thomas’s self-

defense claim at trial, and affirm his convictions for Battery.

                                Execution of Official Duties

       Finally, Thomas contends that there was insufficient evidence that the deputies were


                                              9
engaged in the execution of their official duties, and thus his conviction for Resisting Law

Enforcement must be reversed.

       Here, Thomas testified that the sheriff’s deputies were all uniformed on the day of the

incident. He insists, however, that Deputy Snyder’s testimony was insufficient evidence to

establish that Deputy Snyder was executing his duties. Deputy Snyder testified that the role

of deputies at Wishard is to “detect, deter and report any crimes … and to assist staff when

called,” (Tr. at 4) including the occasions “from time to time” when a deputy may be called

to a patient’s room in the psychiatric ward to assist in the administration of medication. (Tr.

at 6.) We cannot agree that this is insufficient to establish that the deputies’ assistance of

medical staff in administering medication to an individual who, like Thomas, was subject to

emergency mental health detention, was conduct outside the scope of the execution of

official duties required by statute to sustain a conviction for Resisting Law Enforcement. We

therefore affirm Thomas’s conviction for Resisting Law Enforcement.

                                         Conclusion

       Thomas’s acts of Battery and Resisting Law Enforcement were not privileged as a

result of any statutory right to refuse medication. There was sufficient evidence at trial to

overcome Thomas’s claim of self-defense as a justification for four acts of Battery. There

was also sufficient evidence that Deputy Snyder was executing his official duties to sustain

Thomas’s conviction for Resisting Law Enforcement.

       Affirmed.

VAIDIK, J., and BROWN, J., concur.


                                              10